In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2044 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 
WILLIE B. HAYNES, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
          No. 15CR50022‐1 — Philip G. Reinhard, Judge. 
                     ____________________ 

  ARGUED JANUARY 24, 2018 — DECIDED FEBRUARY 14, 2018 

                     ____________________ 

   Before BAUER, KANNE, and BARRETT, Circuit Judges. 
    PER  CURIAM.  Willie  Haynes  was  indicted  after  sheriff’s 
deputies  in  Winnebago  County  executed  a  search  warrant 
and found drugs and a loaded handgun in his house. Haynes 
pleaded guilty to possessing heroin and cocaine base with in‐
tent to distribute and to possessing a firearm in furtherance of 
a drug‐trafficking crime; he was sentenced to 108 months’ im‐
prisonment. Haynes argues that the items found during the 
2                                                       No. 17‐2044 

search should have been suppressed because, he says, the af‐
fidavit  supporting  the  warrant  did  not  establish  probable 
cause. We affirm the judgment.  
                         I. BACKGROUND 
    A  confidential  informant  (“CI”)  contacted  Deputy  Fred 
Jones  in  early  April  2015  and  told  him  that  he  had  recently 
purchased crack cocaine from “a larger black male” who was 
selling drugs from his house and that the CI had spoken with 
the suspect about purchasing more drugs in the future. The 
CI agreed to participate in a controlled buy. He advised Jones 
that the suspect would drive from his house and meet the CI 
in the car to make the sale. 
    In the days following the CI’s tip, Jones periodically sur‐
veilled the house at the address the CI had reported. Several 
times  he  saw  a  man  fitting  the  CI’s  description  leave  the 
house, get into a car, drive away, and meet with different in‐
dividuals in the car for about four to ten minutes. Based on 
his training and 10 years’ experience, Jones believed that these 
episodes were drug sales. 
    Members of the County Narcotics Team then set up a con‐
trolled purchase of crack cocaine from the suspect. The depu‐
ties positioned surveillance on the house and in the surround‐
ing  neighborhood.  One  of  them  searched  the  CI  and  found 
that he had neither drugs nor money on his person. Deputy 
Jones then gave the CI $60 for buy money. The CI called the 
suspect  and  arranged  the  purchase;  Jones  could  hear  both 
sides of the conversation. The suspect left the house, got into 
a car, drove approximately four blocks, and met the CI at an 
intersection. The CI entered the vehicle, sat in the passenger 
seat, and exited minutes later. The suspect drove back to the 
No. 17‐2044                                                          3

house  and  went  inside.  The  deputies  observed  the  suspect 
with an unobstructed view from the time he left the house to 
the time he reentered.  
   The  CI  returned  and  told  Jones  that  he  purchased  crack 
cocaine from the man in the car. He then handed over a bag 
with 0.7 grams of a white, rocklike substance that later tested 
positive for cocaine. Police again searched the CI and found 
him free of cash and drugs.  
    Jones applied for a warrant to search the house and sub‐
mitted an affidavit that recounted the facts as we have sum‐
marized them. In the affidavit Jones described the CI’s partic‐
ipation but said almost nothing about the CI himself. The CI 
also did not appear before the circuit judge. Based on Jones’s 
affidavit,  the  judge  issued  a  warrant  that  gave  the  sheriff’s 
deputies four days to search the house and seize drugs, drug 
paraphernalia, cash, and firearms, among other things.  
    The sheriff’s deputies timely executed the warrant. They 
found approximately 16 grams of mixtures containing heroin; 
8.4 grams of mixtures containing crack cocaine; 1.6 grams of 
marijuana; a loaded pistol; drug paraphernalia including dig‐
ital scales, plastic baggies, Dormin (a sleep aid used to cut or 
dilute heroin), and fake soda cans used to conceal drugs; and 
$1,174 in cash. Haynes was arrested. At the sheriff’s depart‐
ment, Haynes admitted that everything seized was his, that 
he intended to distribute the drugs, and that he kept the gun 
for protection. 
    As relevant here, Haynes was charged with one count of 
possession with intent to distribute heroin and cocaine base, 
21 U.S.C. § 841(a)(1), and one count of possessing a firearm in 
furtherance  of  drug  trafficking,  18  U.S.C.  §  924(c)(1)(a). 
4                                                      No. 17‐2044 

Haynes  moved  to  suppress  the  evidence  found  during  the 
search, arguing that the warrant was not based on probable 
cause.  The  district  judge  denied  the  motion.  The  judge  rea‐
soned that the CI’s tip, corroborated by surveillance and the 
controlled buy, provided probable cause; alternatively, he de‐
termined  that  the  good‐faith  exception  to  the  exclusionary 
rule applied. 
    Haynes  pleaded  guilty.  As  part  of  the  plea  agreement, 
Haynes reserved his right to appeal the denial of his motion 
to suppress.  
                         II. ANALYSIS 
    On appeal Haynes argues that the search warrant was is‐
sued without probable cause because, he says, the supporting 
affidavit did not show that the CI was reliable. The govern‐
ment  responds  that  the  affidavit established  probable cause 
even independent from the information proffered by the CI 
and that, in either case, the evidence should not be suppressed 
because the officers executed the warrant in good faith. 
    Probable cause exists when the supporting affidavit pre‐
sents a total set of circumstances which create a “fair proba‐
bility” that a search will uncover evidence of a crime. Illinois 
v. Gates, 462 U.S. 213, 238 (1983); United States v. Fifer, 863 F.3d 
759, 764 (7th Cir. 2017). We assess whether the issuing judge 
had a “substantial basis” for concluding that there was prob‐
able cause. Gates, 462 U.S. at 238; United States v. Aljabari, 626 
F.3d 940, 944 (7th Cir. 2010). We review a denial of a motion 
to suppress de novo, but give “great deference” to the issuing 
judge’s finding of probable cause. Fifer, 863 F.3d at 764.  
No. 17‐2044                                                          5

    When the information used to support a finding of proba‐
ble cause is derived from a CI’s tip “the legitimacy of a prob‐
able cause determination turns on that ‘CIʹs reliability, verac‐
ity and basis of knowledge.’” United States v. Olson, 408 F.3d 
366, 370 (7th Cir. 2005) (quoting United States v. Johnson, 289 
F.3d  1034,  1038  (7th  Cir.  2002)).  When  assessing  an  inform‐
ant’s credibility, an issuing judge must consider “as a whole” 
(1)  the  degree  of  police  corroboration;  (2) the  informant’s 
firsthand knowledge; (3) the detail provided; (4) the time be‐
tween the reported events and the warrant application; and 
(5) whether the informant appeared before the judge. United 
States v. Johnson, 655 F.3d 594, 600 (7th Cir. 2011).  
    Haynes insists that these factors show that the CI was not 
reliable enough for his tip to create probable cause. For exam‐
ple, the CI did not name the suspect, describing him only as 
“a larger black male.” Indeed, in United States v. Peck, 317 F.3d 
754,  (7th  Cir.  2003),  we  determined  that  an  informant  pro‐
vided  insufficient  detail,  and  thus  there  was  no  probable 
cause, when the informant was able to describe the defendant 
only as “a black male.” Id. at 756. The CI in this case also did 
not  appear  before  the  judge.  Finally,  the  CI’s  failure  to  say 
when  he  last  bought  drugs  from  the  suspect,  Haynes  says, 
brings the recency of the information provided into question.  
    Although the factors go both ways, on balance they sup‐
port the CI’s reliability. Most significantly, the deputies cor‐
roborated the CI’s story with their own investigation by con‐
ducting surveillance and executing a controlled buy. See John‐
son,  655  F.3d at  601  (stating  that  a  controlled  buy  was  “the 
strongest bit of evidence supporting the warrant”). And the 
CI had personal knowledge because he had previously pur‐
chased drugs from the suspect and they had discussed future 
6                                                       No. 17‐2044 

sales (something not in his interest to report). See United States 
v.  Hansmeier,  867  F.3d  807,  812  (7th  Cir.  2017).  The  circum‐
stances thus differ from those in Peck where there was no in‐
dependent  corroboration  and  the  affidavit  did  not  say  how 
the informant had personal knowledge that drugs were pre‐
sent. 317 F.3d at 756–57. Taken together, the factors, particu‐
larly corroboration, support the CI’s reliability and thus the 
conclusion that there was probable cause.  
    Even  excluding  the  CI’s  tip,  however,  the  totality  of  the 
circumstances described in the warrant support a finding of 
probable cause. A properly  executed controlled buy  can  es‐
tablish  probable  cause,  even  when  the  tip  that  prompted  it 
might  not  have  been  reliable.  See  United States  v.  Singleton, 
125 F.3d 1097, 1103 (7th Cir. 1997); see also United States v. Sid‐
well, 440 F.3d 865, 869 (7th Cir. 2006) (“Generally, a controlled 
buy, when executed properly, is a reliable indicator as to the 
presence of illegal drug activity.”). In Fifer, the affidavit at is‐
sue described two controlled buys. A confidential informant 
arranged a drug purchase over the phone while in the pres‐
ence of police. The officers searched the informant for drugs 
and money, and finding neither, they gave the informant buy 
money. The informant met the suspect, returned to the officer 
minutes later with a substance that tested positive for heroin, 
and  reported  that  the  defendant  sold  the  substance  to  him. 
863 F.3d at 764. We concluded that “faced with these facts, a 
reasonably  prudent  person  could  easily  conclude  that  a 
search  of  [the  defendant’s]  apartment  would  reveal  contra‐
band or evidence of a crime.” Fifer, 863 F.3d at 764. In this case 
Jones used the same procedure in conducting a controlled buy 
that we found reliable in Fifer. The surveillance and the con‐
trolled buy thus established a “fair probability” that the house 
No. 17‐2044                                                           7

contained  evidence  of  illegal  activity.  United States  v.  Kelly, 
772 F.3d 1072, 1080 (7th Cir. 2014). 
   Because  we  conclude  that  there  was  probable  cause,  we 
need not assess whether the good‐faith exception to the exclu‐
sionary rule would apply. 
    Haynes  makes  a  few  additional  arguments,  but  none  is 
availing.  First  he  argues  that  the  affidavit  does  not  explain 
why drugs would be at the house and not, for example, in the 
car where the sale took place. But judges may permissibly in‐
fer that evidence of drug dealing is “likely to be found where 
the  dealer[]  live[s].”  See  Kelly,  772  F.3d  at  1080  (concluding 
there  was  probable  cause  to  search  residence  where  con‐
trolled buy took place “in the neighborhood”); Singleton, 125 
F.3d at 1102–03 (same where controlled buy took place “in the 
vicinity” of the residence). Haynes next protests that the affi‐
davit cannot establish probable cause because it does not spe‐
cifically identify the defendant. But this was a search warrant, 
not an arrest warrant; the subject is a location, not a person. 
The affidavit creates a fair probability that a drug dealer lived 
at the house, and thus that the house contained evidence of 
crime.  See  Kelly,  772  F.3d  at  1080.  Finally  Haynes  suggests 
there  should  have  been  a  hearing  to  determine  if  there  was 
probable cause. Because Haynes did not raise a material fac‐
tual dispute (or any factual dispute for that matter), no hear‐
ing  was  necessary.  See United  States  v.  McGaughy,  485  F.3d 
965, 969 (7th Cir. 2007). 
                       III. CONCLUSION
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED.